Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 13-15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “an adaptive algorithm”. The specification does not describe the limitations of an algorithm or how the algorithm is adaptive. The specification as originally disclose does not contain the algorithm. It is unclear how the method would provide feedback as there is no indication as to how the algorithm would work. Even if feedback is provided a person having ordinary skill in the art would not be able to determine the algorithm. It is not clear how the algorithm would alter or process the feedback data in order to achieve the desired RFID pattern. It is not clear what type of data is even being used or sent to the algorithm. The specification does not provide any help as it is not even mentioned that images are being compared. 



Claim 10 recites “an adaptive algorithm”. The specification does not describe the limitations of an algorithm or how the algorithm is adaptive. The specification as originally disclose does not contain the algorithm. It is unclear how the optical inspection system would provide feedback as there is no indication as to how the algorithm would work. Even if feedback is provided a person having ordinary skill in the art would not be able to determine the algorithm. It is not clear how the algorithm would alter or process the feedback data in order to achieve the desired RFID pattern. It is not clear what type of data is even being used or sent to the algorithm. The specification does not provide any help as it is not even mentioned that images are being compared. There is no indication as to how the algorithm is intended to work or process data. 

It is also unclear how the algorithm is considered to be adaptive. Does the algorithm change or adapt based on certain parameters? What about the algorithm makes it adaptive? 

Claim 18 recites “an adaptive algorithm”. The specification does not describe the limitations of an algorithm or how the algorithm is adaptive. The specification as originally disclose does not contain the algorithm. It is unclear how the optical inspection system would provide feedback as there is no indication as to how the algorithm would work. Even if feedback is provided a person having ordinary skill in the art would not be able to determine the algorithm. It is not clear how the algorithm would alter or process the feedback data in order to achieve the desired RFID pattern. It is not clear what type of data is even being used or sent to the algorithm. The specification does not provide any help as it is 

It is also unclear how the algorithm is considered to be adaptive. Does the algorithm change or adapt based on certain parameters? What about the algorithm makes it adaptive? 

Claim 13 recites the limitation "the desired pattern is an RFID pattern" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 already recites the desired pattern is a RFID pattern. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 10, 12, 14, 16-18, as best understood are rejected under 35 U.S.C. 102(a) as being anticipated by Petsch et al (US 2015/0144379).

Petsch discloses regarding claim 1, a method of adaptive laser cutting control and a system for performing the method (Fig.1, paragraphs [0065]-[0083]), wherein the method comprises: operating a laser cutting system (i.e. a laser machining device 150 is operated to cut a foil web; see Fig.1, paragraphs [0081] and [0082]) comprising a control system (i.e. a control device 156; see Fig.1, paragraph [0082]) and a laser (i.e. a focused laser beam 152; see Fig.1, paragraph [0081]) to cut an RFID antenna in a web The cut 155 is considered to be part of the RFID pattern as it is programmed in with the predetermined pattern and is cut into the substrate. Deviations are measured by the camera and a corrective value is calculated based on a deviation parameter and the system is adjusted based on the calculation. This step must be performed using some type of algorithm. As the claims and the specification fail to disclose what the claim limitation of “adaptive algorithm” includes, or what is meant by “adaptive” the plain definition of algorithm is used: “a process or set of rules to be followed in calculations or other problem-solving operations, especially by a computer.” The correction values are calculated, therefore calculations are performed based on a set of rules or a process and Petsch meets the limitations of the claim. (See Paragraphs [0046], [0047])

Regarding claims 3 and 4, the control device 156 sends cutting instructions to the laser cutting device 152 as the correction values alter the components of the laser machining device to form the desired pattern. (See Paragraph [0082]) 

Petsch discloses regarding claims 10, 13, 14, an adaptive laser cutting control and a system for performing the method (Fig.1, paragraphs [0065]-[0083]), wherein the method comprises: operating a laser cutting system (i.e. a laser machining device 150 is operated to cut a foil web; see Fig.1, paragraphs The cut 155 is considered to be part of the RFID pattern as it is programmed in with the predetermined pattern and is cut into the substrate. Deviations are measured by the camera and a corrective value is calculated based on a deviation parameter and the system is adjusted based on the calculation. This step must be performed using some type of algorithm. As the claims and the specification fail to disclose what the claim limitation of “adaptive algorithm” includes, or what is meant by “adaptive” the plain definition of algorithm is used: “a process or set of rules to be followed in calculations or other problem-solving operations, especially by a computer.” The correction values are calculated, therefore calculations are performed based on a set of rules or a process and Petsch meets the limitations of the claim.

Petsch discloses regarding claim 16-18, an adaptive laser cutting control and a system for performing the method (Fig.1, paragraphs [0065]-[0083]), wherein the method comprises: operating a laser cutting system (i.e. a laser machining device 150 is operated to cut a foil web; see Fig.1, paragraphs [0081] and [0082]) comprising a control system (i.e. a control device 156; see Fig.1, paragraph [0082]) and a laser (i.e. a focused laser beam 152; see Fig.1, paragraph [0081]) to cut an RFID antenna in a web (RFID cut .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5-8, 12 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Petsch et al (US 2015/0144379) in view of Takigawa et al (US 2017/0270434).

The teachings of Petsch have been discussed above. Petsch fails to disclose regarding claim 5, a data gathering system; regarding claim 6, short term and long term control system; regarding claim 7, a set of short term data from the short term control system is combined with a set of long term data from the long term control system and used to optimize the laser cutting system; regarding claim 8, an expert system and an adaptive pre-distortion routine, wherein the expert system is comprised of the feedback data from multiple operations of the laser cutting system. 

Takigawa discloses a machine learning apparatus 10, comprising an adaptive algorithm (Regarding claims 2, 12, 15 and 18, Given that the device is a machine learning device with a neural network it will adapt the algorithm See Paragraph [0113]), for a laser machining device, which comprises a neural network having a memory. (See Paragraphs [0046]-[0048], [0135], [0136]) The machine learning unit 15 is considered the long term control system with the short term control system being the operation result acquisition unit as this device observes parameters from the present cutting procedure. (See Paragraph [0045]) The learning model in the learning unit is updated during each machining operation based on feedback data. This would comprise the expert system (neural network) and predistortion routine. (See Paragraph [0136]) The decision making unit combines the data from the learning unit and the acquisition unit to output the appropriate control functions to the laser. It would have been obvious to adapt Petsch in view of Takagawa to provide the a data gathering system; short term and long term control system; a set of short term data from the short term control system is combined with a set of 

Regarding claims 9 and 20, Petsch and Takagawa fail to disclose the second laser receiving feedback. However, using a second laser for cutting a RFID antenna would be considered an obvious duplication of parts as the second laser is being used for the same purpose as the first. As Takagawa discloses a machine learning device for capturing feedback from each cutting operation in order to improve subsequent operation, it would have been obvious to use the learned data with the second laser as this is a basic step in process improvement.

Claims 1, 3-4, 10, 12, 14, 16-18 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Petsch et al (US 2015/0144379) in view of Takigawa et al (US 2017/0270434).

Petsch discloses regarding claim 1, a method of adaptive laser cutting control and a system for performing the method (Fig.1, paragraphs [0065]-[0083]), wherein the method comprises: operating a laser cutting system (i.e. a laser machining device 150 is operated to cut a foil web; see Fig.1, paragraphs [0081] and [0082]) comprising a control system (i.e. a control device 156; see Fig.1, paragraph [0082]) and a laser (i.e. a focused laser beam 152; see Fig.1, paragraph [0081]) to cut an RFID antenna in a web (RFID cut from foil web is disclosed throughout the reference also see: Fig.1, paragraphs [0065] and [0067]); utilizing an optical inspection system (i.e. a camera 154) to compare the RFID antenna to a predetermined RFID antenna pattern and generate a feedback data (The antenna is cut based on predetermined pattern, Fig.1, paragraphs [0027], [0082]); and providing the feedback data to the laser The cut 155 is considered to be part of the RFID pattern as it is programmed in with the predetermined pattern and is cut into the substrate. Deviations are measured by the camera and a corrective value is calculated based on a deviation parameter and the system is adjusted based on the calculation. This step must be performed using some type of algorithm. As the claims and the specification fail to disclose what the claim limitation of “adaptive algorithm” includes, or what is meant by “adaptive” the plain definition of algorithm is used: “a process or set of rules to be followed in calculations or other problem-solving operations, especially by a computer.” The correction values are calculated, therefore calculations are performed based on a set of rules or a process and Petsch meets the limitations of the claim. (See Paragraphs [0046], [0047]) 

While Petsch may fail to disclose comparing the produced pattern and providing an adaptive algorithm. Petsch does disclose the system uses imagining data from the camera and an image processing system to determine if the predetermined pattern is being cut. If not, a corrective value is calculated to alter the components of the system so the desired pattern is cut. – Feedback; See Fig.1, paragraph [0082]). The cut 155 is considered to be part of the RFID pattern as it is programmed in with the predetermined pattern and is cut into the substrate. The claim does not specifically state the entire pattern is compared. However, it would have been obvious to one having ordinary skill in the art to expand comparing the offset of the laser marking to comparing the entire image as this would provide a more accurate indication that the entire pattern is being cut correctly. 



Regarding claims 3 and 4, the control device 156 sends cutting instructions to the laser cutting device 152 as the correction values alter the components of the laser machining device to form the desired pattern. (See Paragraph [0082]) 

Petsch discloses regarding claims 10, 13, 14 and 16, an adaptive laser cutting control and a system for performing the method (Fig.1, paragraphs [0065]-[0083]), wherein the method comprises: operating a laser cutting system (i.e. a laser machining device 150 is operated to cut a foil web; see Fig.1, paragraphs [0081] and [0082]) comprising a control system (i.e. a control device 156; see Fig.1, paragraph [0082]) and a laser (i.e. a focused laser beam 152; see Fig.1, paragraph [0081]) to cut an RFID antenna in a web (RFID cut from foil web is disclosed throughout the reference also see: Fig.1, paragraphs [0065] and [0067]); utilizing an optical inspection system (i.e. a camera 154) to compare the RFID antenna to a predetermined RFID antenna pattern and generate a feedback data (The antenna is cut based on predetermined pattern, Fig.1, paragraphs [0027], [0082]); and providing the feedback data to the laser cutting system (The system uses imagining data from the camera and an image processing system to determine if the predetermined pattern is being cut. If not, a corrective value is calculated to alter the components of the system so the desired pattern is cut. – Feedback; See Fig.1, paragraph [0082]). The cut 155 is considered to be part of the RFID pattern as it is programmed in with the predetermined pattern and is cut into the substrate. Deviations are measured by the camera and a corrective value is “a process or set of rules to be followed in calculations or other problem-solving operations, especially by a computer.” The correction values are calculated, therefore calculations are performed based on a set of rules or a process and Petsch meets the limitations of the claim.

Petsch does disclose the system uses imagining data from the camera and an image processing system to determine if the predetermined pattern is being cut. If not, a corrective value is calculated to alter the components of the system so the desired pattern is cut. – Feedback; See Fig.1, paragraph [0082]). The cut 155 is considered to be part of the RFID pattern as it is programmed in with the predetermined pattern and is cut into the substrate. The claim does not specifically state the entire pattern is compared. However, it would have been obvious to one having ordinary skill in the art to expand comparing the offset of the laser marking to comparing the entire image as this would provide a more accurate indication that the entire pattern is being cut correctly. 

Petsch may also fail to disclose the adaptive algorithm. Howver, Takagawa discloses a machine learning algorithm (See Paragraph [0121]) for determining an error and adjusting for the determined error to improve the cutting process. (See Paragraphs [0016], [106], [0123]-[0135]) It would have been obvious to adapt Petsch in view of Takagawa to provide the adaptive algorithm, which would include both short and long term data as described in paragraph [0122] for increasing the speed and accuracy of the cutting process using a feedback mechanism.

.

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.

In response to applicant’s argument on pages 6-7 of the reply regarding the 102 rejection, 
Petsch does disclose the system uses imagining data from the camera and an image processing system to determine if the predetermined pattern is being cut. If not, a corrective value is calculated to alter the components of the system so the desired pattern is cut. – Feedback; See Fig.1, paragraph [0082]). The cut 155 is considered to be part of the RFID pattern as it is programmed in with the predetermined pattern and is cut into the substrate. The claim does not specifically state the entire pattern is compared. However, it would have been obvious to one having ordinary skill in the art to expand 

Petsch may also fail to disclose the adaptive algorithm. However, Takagawa discloses a machine learning algorithm (See Paragraph [0121]) for determining an error and adjusting for the determined error to improve the cutting process. (See Paragraphs [0016], [106], [0123]-[0135]) It would have been obvious to adapt Petsch in view of Takagawa to provide the adaptive algorithm for increasing the speed and accuracy of the cutting process using a feedback mechanism.

Regarding claim 16, the limitations for “short term control system and long term control system” are not included in the claims. Limitations from the specification are not to be read into the claims. It should also be noted that it is not clear if the specification discloses appropriate limitations to determine the types of data gathered by each system and/or how it is used. One having ordinary skill in the art is most likely unable to determine the limits of this limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                       




2/28/2022